Exhibit 10.1

Execution Version

BORROWING BASE REDETERMINATION AGREEMENT AND FOURTH

AMENDMENT TO CREDIT AGREEMENT

This BORROWING BASE REDETERMINATION AGREEMENT AND FOURTH AMENDMENT TO CREDIT
AGREEMENT (this “Amendment”), dated as of November 17, 2020, is by and among
AMPLIFY ENERGY OPERATING LLC, a Delaware limited liability company (the
“Borrower”), AMPLIFY ACQUISITIONCO LLC, a Delaware limited liability company
(the “Parent”), each of the other undersigned guarantors (together with the
Borrower, and the Parent, collectively, the “Loan Parties”), each of the Lenders
that is a signatory hereto and BANK OF MONTREAL, as administrative agent for the
Lenders (in such capacity, together with its successors, the “Administrative
Agent”).

Recitals

A.    The Borrower, the Parent (as successor by conversion to Amplify
Acquisitionco Inc.), the Administrative Agent and the Lenders are parties to
that certain Credit Agreement dated as of November 2, 2018 (as amended by that
certain First Amendment to Credit Agreement dated as of May 5, 2019, that
certain Second Amendment to Credit Agreement dated as of July 16, 2019, that
certain Borrowing Base Redetermination Agreement and Third Amendment to Credit
Agreement dated as of June 12, 2020, and as further amended, restated, amended
and restated, modified or otherwise supplemented from time to time prior to the
date hereof, the “Credit Agreement”), pursuant to which the Lenders have,
subject to the terms and conditions set forth therein, made certain credit
available to and on behalf of the Borrower.

B.    The Borrower has provided the necessary Engineering Report in order for
the Administrative Agent and the Lenders to complete the fall 2020 Scheduled
Determination of the Borrowing Base and, after reviewing such Engineering
Report, the Administrative Agent and the Lenders have recommended
(i) reaffirming the Borrowing Base of $260,000,000, and (ii) maintaining the
Aggregate Commitments at $260,000,000.

C.    The Borrower, the Parent, the Administrative Agent and the Lenders party
hereto desire to enter into this Amendment, to among other things, make certain
amendments to the Credit Agreement.

D.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.    Defined Terms. Each capitalized term that is defined in the Credit
Agreement, but that is not defined in this Amendment, shall have the meaning
ascribed such term in the Credit Agreement, as modified hereby. Unless otherwise
indicated, all section and exhibit references in this Amendment refer to the
respective sections and exhibits in the Credit Agreement.

Section 2.    Reaffirmation of the Borrowing Base and Confirmation of Aggregate
Commitments. In accordance with Section 2.05(b)(i) of the Credit Agreement, on
and as of the Effectiveness Date (defined below) the Borrowing Base shall be,
and hereby is, reaffirmed at



--------------------------------------------------------------------------------

$260,000,000, which Borrowing Base shall remain in effect until otherwise
redetermined or adjusted in accordance with the provisions of the Credit
Agreement. Both the Borrower, on the one hand, and the Administrative Agent and
the Lenders party hereto, on the other hand, agree that the foregoing
redetermination of the Borrowing Base pursuant to this Section 2 shall
constitute the regularly scheduled fall 2020 Scheduled Determination of the
Borrowing Base and shall not constitute a Special Determination. For the
avoidance of doubt, the Aggregate Commitments shall remain at $260,000,000 on
and after the Effectiveness Date.

Section 3.    Amendment to Credit Agreement. Section 6.19(c) of the Credit
Agreement is hereby amended and restated to provide as follows:

“(c) From and after July 12, 2020, the Borrower shall enter into from time to
time (and thereafter, the Borrower shall maintain in effect) Hedge Transactions
with Approved Counterparties in respect of commodity prices for crude oil and
natural gas such that, as of any date of determination, the notional aggregate
volumes of crude oil and natural gas covered by all Hedge Transactions of the
Borrower as of any date of determination equal or exceed (but subject at all
times to the limitations in Section 7.12) (i) sixty percent (60%) of the
reasonably anticipated projected aggregate amount of production of natural gas
and crude oil (calculated on an equivalent basis) from Oil and Gas Properties
comprising Proved Developed Producing Reserves of the Loan Parties evaluated in
the Initial Engineering Report or the then most recently delivered Engineering
Report, during the period of twelve (12) consecutive full calendar months
immediately following any such date of determination and (ii) thirty percent
(30%) of the reasonably anticipated projected aggregate amount of production of
natural gas and crude oil (calculated on an equivalent basis) from Oil and Gas
Properties comprising Proved Developed Producing Reserves of the Loan Parties
evaluated in the Initial Engineering Report or the then most recently delivered
Engineering Report, during the period of twelve (12) consecutive full calendar
months immediately following the period described in the foregoing clause (i) of
this Section 6.19(c) (and the Borrower shall, upon request, provide to the
Administrative Agent evidence reasonably satisfactory to the Administrative
Agent demonstrating the Borrower’s compliance with the foregoing); provided
that, in addition to, and without in any way limiting, the foregoing provisions
of this Section 6.19(c), on or before December 9, 2020, the Borrower shall
provide evidence reasonably satisfactory to the Administrative Agent that the
Borrower has, as of such date, entered into Hedge Transactions of the type
described above in this Section 6.19(c) (and thereafter, the Borrower shall
maintain in effect) (x) during the 2021 fiscal year, equal to at least
sixty-five percent (65%) and (y) during the 2022 fiscal year, equal to at least
forty-five percent (45%), in each case, of the reasonably anticipated projected
aggregate amount of production of natural gas and crude oil (calculated on an
equivalent basis) for each such fiscal year from the Loan Parties’ Oil and Gas
Properties comprising Proved Developed Producing Reserves evaluated in the
Engineering Report dated October 1, 2020.

Section 4.    Effectiveness. This Amendment shall become effective on the date
(the “Effectiveness Date”) on which each of the following conditions is
satisfied:

4.1    The Administrative Agent shall have received counterparts of this
Amendment from the Parent, the other Loan Parties and the Required Lenders.

 

2



--------------------------------------------------------------------------------

4.2    Each of the Parent, the Borrower and each other Loan Party shall have
confirmed and acknowledged to the Administrative Agent and the Lenders, and by
its execution and delivery of this Amendment each of the Parent, the Borrower
and each other Loan Party does hereby confirm and acknowledge to the
Administrative Agent and the Lenders, that (a) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite
corporate or limited liability company action, as applicable, on the part of the
Parent, the Borrower and each other Loan Party, (b) the Credit Agreement and
each other Loan Document to which it is a party constitute valid and legally
binding agreements enforceable against the each of the Parent, the Borrower and
each other Loan Party in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity, and (c) the representations and warranties by the each of the Parent,
the Borrower and each other Loan Party contained in Article V of the Credit
Agreement or any other Loan Document to which such entity is a party are true
and correct on and as of the Effectiveness Date in all material respects (or if
such representation or warranty is qualified by or subject to a “materiality”,
“material adverse effect”, “material adverse change” or any similar term or
qualification, such representation or warranty shall be true and correct in all
respects) as though made on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case was true and correct, in all material respects (or if such
representation or warranty is qualified by or subject to a “materiality”,
“material adverse effect”, “material adverse change” or any similar term or
qualification, such representation or warranty shall continue to be true and
correct in all respects) as of such earlier date, and (d) no Default or Event of
Default exists under the Credit Agreement or any of the other Loan Documents.

Section 5.    Miscellaneous.

5.1    Confirmation and Effect and No Waiver. The provisions of the Credit
Agreement (as modified by this Amendment) shall remain in full force and effect
in accordance with its terms following the effectiveness of this Amendment. Each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to the Credit
Agreement as modified hereby, and each reference to the Credit Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Credit Agreement shall mean and be a reference to the Credit Agreement
as modified hereby. This Amendment is a Loan Document for all purposes under the
Loan Documents. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any default of the Public Parent, the Parent,
the Borrower or any other Loan Party or any right, power or remedy of the
Administrative Agent or the Lenders under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. This
Amendment shall serve as a modification to the Credit Agreement, but shall not
extinguish or novate the Loans or any other Obligation under the Credit
Agreement.

5.2    Ratification and Affirmation of Loan Parties. Each of the Loan Parties
hereby expressly (a) acknowledges the terms of this Amendment, (b) ratifies and
affirms all of their respective Obligations and each of their other obligations
under the Credit Agreement and the other Loan Documents to which it is a party,
as modified hereby, (c) acknowledges, renews and extends its continued liability
under the Credit Agreement and the other Loan Documents to

 

3



--------------------------------------------------------------------------------

which it is a party, as modified hereby, (d) ratifies and affirms all Liens
granted by it pursuant to the Loan Documents to secure the Secured Obligations
(except to the extent that such Liens have been released in accordance with the
Loan Documents) and affirms that after giving effect to this Amendment, the
terms of the Security Instruments secure, and will continue to secure, all
Secured Obligations thereunder, and (e) agrees that its guarantee under the
Guaranty, if applicable, and the other Loan Documents to which it is a party, as
modified hereby, remains in full force and effect with respect to the
Obligations.

5.3    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or electronic (e.g., pdf) transmission shall be effective
as delivery of a manually executed original counterpart hereof.

5.4    No Oral Agreement. THIS WRITTEN AGREEMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

5.5    Governing Law. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5.6    Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for fees and expenses in connection with this Amendment
pursuant to the terms and conditions of Section 10.04 of the Credit Agreement.

5.7    Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

5.8    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns as
permitted under Section 10.06 of the Credit Agreement.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first written above.

 

BORROWER:     AMPLIFY ENERGY OPERATING LLC,     a Delaware limited liability
company,     as the Borrower     By:  

/s/ Martyn Willsher

    Name:   Martyn Willsher     Title:  

Interim Chief Executive Officer, Senior

Vice President and Chief Financial Officer

PARENT:     AMPLIFY ACQUISITIONCO LLC,     a Delaware limited liability company,
    as the Parent     By:  

/s/ Martyn Willsher

    Name:   Martyn Willsher     Title:  

Interim Chief Executive Officer, Senior

Vice President and Chief Financial Officer

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

GUARANTORS:     AMPLIFY ENERGY SERVICES LLC,     a Delaware limited liability
company     By:  

/s/ Martyn Willsher

    Name:   Martyn Willsher     Title:  

Interim Chief Executive Officer, Senior

Vice President and Chief Financial Officer

   

BETA OPERATING COMPANY, LLC,

a Delaware limited liability company

    By:  

/s/ Martyn Willsher

    Name:   Martyn Willsher     Title:  

Interim Chief Executive Officer, Senior

Vice President and Chief Financial Officer

   

SAN PEDRO BAY PIPELINE COMPANY,

a California corporation

    By:  

/s/ Martyn Willsher

    Name:   Martyn Willsher     Title:  

Interim Chief Executive Officer, Senior

Vice President and Chief Financial Officer

   

AMPLIFY OKLAHOMA OPERATING LLC,

a Delaware limited liability company

    By:  

/s/ Martyn Willsher

    Name:   Martyn Willsher     Title:  

Interim Chief Executive Officer, Senior

Vice President and Chief Financial Officer

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF MONTREAL, as Administrative Agent     and as a
Lender     By:  

/s/ Matthew L. David

    Name:   Matthew L. Davis     Title:   Director

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     CITIBANK, N.A., as a Lender     By:  

/s/ Cliff Vaz

    Name:   Cliff Vaz     Title:   Vice President

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     DNB CAPITAL LLC, as a Lender     By:  

/s/ Ahelia Singh

    Name:   Ahelia Singh     Title:   Assistant Vice President     By:  

/s/ Mita Zalavadia

    Name:   Mita Zalavadia     Title:   Assistant Vice President

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     KEYBANK, NATIONAL ASSOCIATION as a Lender     By:  

/s/ George E. McKean

    Name:   George E. McKean     Title:   Senior Vice President

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     REGIONS BANK, as a Lender     By:  

/s/ Cody Chance

    Name:   Cody Chance     Title:   Vice Presient

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     U.S. BANK NATIONAL ASSOCIATION,     as a Lender     By:  

/s/ John C. Lozano

    Name:   John C. Lozano     Title:   Senior Vice President

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender    
By:  

/s/ Donovan C. Broussard

    Name:   Donovan C. Broussard     Title:   Authorized Signatory     By:  

/s/ Jacob W. Lewis

    Name:   Jacob W. Lewis     Title:   Authorized Signatory

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     OCM ENGY Holdings, LLC, as a Lender     By: Oaktree Fund GP, LLC    
Its: Manager     By: Oaktree Fund GP I, L.P.     Its: Managing Member     By:  

/s/ Allen Li

    Name:   Allen Li     Title:   Authorized Signatory     By:  

/s/ Brook Hinchman

    Name:   Brook Hinchman     Title:   Authorized Signatory

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     UBS AG, STAMFORD BRANCH, as a Lender     By:  

/s/ Anthony Joseph

    Name:   Anthony Joseph     Title:   Associate Director     By:  

/s/ Houssem Daly

    Name:   Houssem Daly     Title:   Associate Director

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]



--------------------------------------------------------------------------------

LENDER:     GOLDMAN SACHS BANK USA, as a Lender     By:  

/s/ Mahesh Mohan

    Name:   Mahesh Mohan     Title:   Authorized Signatory

[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT

AMPLIFY ENERGY OPERATING LLC]